Title: John Dortic to Thomas Jefferson, 11 May 1811
From: Dortic, John
To: Jefferson, Thomas


          
            Sir
            New York May 11th 1811.
          
           Agreeably to your instruction respecting the Garden Seed box I forwarded it to day to Philadelphia through the Swift Sure Stage with the direction to Mr Bernard McMahon.
          The entry of that box was made with many other things and the Value was estimated so low that the duties duty can not be calculated. As for the freight, it is over paid by the pleasure I had to be agreeable to you, Sir, I am Sorry that the object was of So little consideration. Whatever be the case you may depend upon my care as much as You may believe me Very Respectfully
          
            Sir Your Most Obedient servt
            
 John Dortic
 
          
        